Citation Nr: 1546150	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  14-15 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a disorder manifested by a skin rash, to include civatte poikiloderma and eczema.

3.  Entitlement to service connection for a skin disorder, to include civatte poikiloderma, eczema, actinic keratosis, and squamous cell carcinoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to May 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in San Juan, the Commonwealth of Puerto Rico.  The Veteran filed a notice of disagreement (NOD) on April 2013.  A statement of the case (SOC) was provided on May 2014.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) on May 2014.

In December 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Videoconference hearing.  A written transcript of that hearing was prepared and incorporated into the evidence of record. 

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.



FINDINGS OF FACT

1.  The evidence of record is at least in relative equipoise as to whether the Veteran's acquired psychiatric disorder, diagnosed as PTSD (also variously diagnosed as a bipolar disorder), is medically related to a stressor that he experienced during his time in service.

2.  Entitlement to service connection for a disorder manifested by a skin rash, to include civatte poikiloderma and eczema, was denied in an August 1997 rating decision; the Veteran was notified in writing of that rating decision on August 18, 1997, but he did not initiate an appeal or submit new and material evidence within one year.

3.  The evidence added to the record since the August 1997 rating decision is not cumulative or redundant of evidence already of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claim of service connection for a disorder manifested by a skin rash, to include civatta poikiloderma and eczema.

5.  The evidence of record is at least in relative equipoise as to whether the Veteran's skin disorder, diagnosed as actinic keratosis and squamous cell carcinoma (also variously diagnosed as civatta poikiloderma and eczema), is medically related to the environmental hazards that he experienced during his time in service, particularly in Southwest Asia.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an acquired psychiatric disorder, diagnosed as PTSD (also variously diagnosed as a bipolar disorder), are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).

2.  The August 1997 rating decision that denied service connection for a disorder manifested by a skin rash, to include civatte poikiloderma and eczema, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014). 

 3.  The evidence received since the August 1997 rating decision is new and material, and the Veteran's claim for service connection for a disorder manifested by a skin rash, to include civatte poikiloderma and eczema, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

4.  The criteria for entitlement to service connection for a skin disorder, diagnosed as actinic keratosis and squamous cell carcinoma (also variously diagnosed as civatta poikiloderma and eczema) are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board is granting in full the claims before it.  Consequently, the Board finds that any lack of notice and/or development that may have existed under the VCAA cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

Legal Criteria

Service Connection

Under laws administered by VA, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).

In general, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established for any disorder diagnosed after discharge if all the evidence, including that pertinent to service, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disease, such as malignant tumors, which are manifested to a compensable degree within one year of discharge from active duty, shall be presumed to have been incurred in service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for PTSD, there must be (1) medical evidence diagnosing PTSD, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

If, however, the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony, alone, may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181   (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

New and Material

Notwithstanding determinations by the RO that new and material evidence has or has not been received to reopen the Veteran's claim, the Board has a jurisdictional obligation to determine whether the evidentiary threshold set forth in 38 U.S.C.A. § 5108  has or has not been met for the purposes of determining if a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105, to address the question of whether new and material evidence has been presented to reopen a previously denied claim); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Shade further holds that 38 C.F.R. § 3.156  "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  See Kutcherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent); Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

Psychiatric

A review of the Veteran's service personnel records shows that he received the Bronze Star with a Valor Device, indicating meritorious service during combat.  See DD Form 214.  On this basis, the Veteran's exposure to combat is conceded, thus satisfying the in-service stressor and the in-service incurrence requirement to support a claim for service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. §§ 1110, 1131, 1154(b); 38 C.F.R. §§ 3.303, 3.304(f).  What remains to be established for service connection is whether the stressor is related to a current diagnosis of a psychiatric disorder, variously diagnosed as PTSD and bipolar disorder.

The record contains conflicting evidence in this regard.  Against the claim is the opinion from a February 2013 VA examination and April 2014 addendum opinion.  The VA examiner opined that after a review of his claims file and objective testing, the Veteran did not meet DSM-IV diagnostic criteria for PTSD.  Despite this conclusion, the Veteran was shown to have reported stressors of a significant frequency, duration, and severity in a May 2013 treatment record from his VA psychiatrist, in which the Veteran was found to have a diagnosis of PTSD related to his in-service stressors of witnessing a personnel carrier hit a land mine and being involved in a friendly-fire incident in his tank, including his experiencing  anxiety and depressive symptoms with irritability, having decreased energy and motivation, stopped doing things he enjoys like fishing and exercising, crying spells, erratic sleep, hypervigilance avoidance of talking about the war and things related to it, having nightmares related to experience he had in Iraq about being burned an tanks exploding, having  recurring thoughts about his experience in Iraq, the smells of tar giving him flashbacks of this experience, having to leave the movies stop reading books because of flashbacks, getting scared with loud noises, and having memory and concentration problems.  

The VA examiner noted that, although the Veteran met the criteria for subsections A, B, E, and F, the Veteran did not exhibit signs of avoidance or persistent arousal as required by criteria C and D of the DSM-IV.  In this regard it is noted that Criteria C requires at least 3 of the enumerated avoidance behaviors and Criteria D requires at least 2 of the enumerated persistent arousal behaviors under the DSM-IV.  Here, the Board notes that the Veteran's behaviors, identified during this same period of time by his primary VA psychiatrist, meets Criteria C with at least 3 identified behaviors, such as the avoidance talking about the war and avoiding movies and books related to it, as well discontinuing activities he used to enjoy, such as fishing and exercising.  Additionally, the Board notes that the Veteran's behaviors identified during this same time period meets Criteria D with at least 2 identified behaviors, such as irritability and exaggerated startle response with loud noises.
 
The current evidence includes conflicting medical opinions as to whether the Veteran currently suffers from a psychiatric disorder, variously diagnosed as PTSD and bipolar disorder.  Although the VA examination appears complete and is supported by a detailed rationale, the Board cannot discount the numerous VA records indicating the Veteran's treatment for PTSD, and showing his diagnoses of PTSD throughout the period of appeal, as indicated in further detail by the summary from the Veteran's VA psychiatrist in May 2013.  Further, the Board observes that the diagnosis of PTSD has been linked to the Veteran's participation in combat while in service.  On balance, the record evidence is at least in relative equipoise; and as such, the Board is required by law to resolve all reasonable doubt in favor of the Veteran.  Accordingly, service connection for an acquired psychiatric disorder, diagnosed as PTSD (also variously diagnosed as a bipolar disorder), is warranted.  See 38 U.S.C.A. § 5107(b).

Skin

New and Material

The RO denied the Veteran's claim of service connection for a disorder manifested by a skin rash, to include civatte poikiloderma and eczema, in an August 1997 rating decision.  That decision was predicated on the finding that the evidence did not indicate that a skin condition existed in service or since the Veteran's discharge from service.  Additionally, as the Veteran had asserted this condition could be attributed to his service in Southwest Asia, based upon an undiagnosed illness, the RO found that the Veteran's skin condition was actually a diagnosed illness and did not warrant presumptive service connection.  The Veteran was notified of this decision and of his appellate rights by a VA letter dated August 18, 1997.  The Veteran did not initiate an appeal or submit new and material evidence prior to the expiration of the appeal period, and that decision became final.  As such, the August 1997 rating decision represents the last and final disallowance of the claim of service connection for a skin disability.  See Evans v. Brown, 9 Vet. App 273, 283-85 (1996).  Accordingly, this claim may only be reopened if new and material evidence is submitted. 

The evidence received since the August 1997 rating decision and relevant to reopening the claim demonstrates the existence of a skin disorder, manifested by actinic keratosis and squamous cell carcinoma, which has been found to be etiologically related to ultra-violet radiation exposure, via sunlight, during the Veteran's service on active duty, as evidenced by the findings in an April 2014 VA examination report.  Presuming its credibility, this newly submitted evidence tends to indicate a new theory of entitlement, namely that the Veteran has a skin disorder that may result from in-service sun exposure as an environmental hazard of his service in Southwest Asia.  As a result, the Board finds that this evidence is new and material, because it is neither cumulative nor redundant, relates to an unestablished fact, and raises the possibility of substantiating the claim.  Accordingly, the claim of service connection for a disorder manifested by a skin rash, to include civatte poikiloderma and eczema, is reopened.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).

Merits

In view of the Board's decision to reopen the claim of service connection for a disorder manifested by a skin rash, to include civatte poikiloderma and eczema, VA is obligated to consider the claim on the merits, and thus construes the issue on appeal as entitlement to service connection for a skin disorder, to include civatte poikiloderma, eczema, actinic keratosis, and squamous cell carcinoma.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a service connection claim includes a disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Turning to such an inquiry, the Board finds that the evidence is at least in relative equipoise that the Veteran has a presently existing skin disorder that is related to his military service.

Here, the Veteran contends that he suffers from a skin disorder, variously diagnosed as actinic keratosis, civatte poikiloderma, eczema, and squamous cell carcinoma, that can be attributed to his service on active duty during the Gulf War.

The Veteran's service treatment records disclose no discussion of treatment or diagnoses for any disorder affecting the skin.

Although the Veteran's outpatient treatment records show that he has been treated for various skin conditions, to include actinic keratosis, civatte poikiloderma, eczema, and squamous cell carcinoma, these records contain no discussion of etiology to military service.

The Veteran was provided with a VA skin examination in January 1997.  At the examination, including upon objective testing, an interview, and a review of the claims file, the diagnoses were of civatte poikiloderma and hand eczema.  The VA examiner did not provide an opinion regarding the etiology of these conditions.

The Veteran was provided with a VA skin examination in March 2014.  At the examination, including upon objective testing, an interview, and a review of the claims file, the diagnoses were of actinic keratosis and squamous cell carcinoma.  The examiner opined that such conditions were not related to the specific exposure event recounted by the Veteran, i.e. exposure to toxic fumes, from service in Southwest Asia.  Rather, the examiner found that the Veteran's skin conditions were the result of excessive ultra-violet exposure, via sunlight.

The Veteran was provided with an addendum opinion to the March 2014 VA examination report in April 2014.  The VA examiner opined that, since the Veteran served in Southwest Asia, it can be concluded that the Veteran was exposed to excessive ultra-violet radiation, via sunlight, and that this exposure is a contributing factor to his later development of actinic keratosis and squamous cell carcinoma.

Here, the record before the Board shows that the Veteran has been variously diagnosed with a presently existing skin disorder, to include actinic keratosis and squamous cell carcinoma, as evidence by the 1997 and 2014 VA examination reports.  Additionally, it is substantiated that the Veteran served in Southwest Asia.  As such, the inquiry turns upon a finding of nexus between the Veteran's currently diagnosed skin disorder and his service in Southwest Asia.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.

Here, the medical evidence discussing the etiology of the Veteran's skin disorder is seen in the VA medical opinions of March 2014 and April 2014.  Upon review, the opinions contained each of these reports are not necessarily conflicting inasmuch as the first opinion is incomplete and the second opinion provides further clarification on the matter at hand.  While the March 2014 opinion found that the Veteran's skin disorder was not related to the environmental hazards claimed by the Veteran, i.e. toxic fumes in the Gulf War, it did not discount the later findings of the April 2014 VA addendum opinion, which found that the Veteran's excessive exposure to ultra-violet radiation, via sunlight, was the contributory cause to his current conditions.  Rather, the April 2014 VA examination addendum opinion merely used the findings of the March 2014 VA examination to support its ultimate opinion.

In short, the April 2014 VA examination addendum opinion provided a well-reasoned and in depth rationale for how the Veteran's skin disorder developed in service in response to excessive exposure to ultra violet radiation, via sunlight, during service in Southwest Asia that, rather than contradicts the negative etiology opinion of the March 2014 VA examination, merely expands upon it utilizing the same factual basis.
	
When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert, 1 Vet. App. at 49.  Given the Veteran's has a presently existing skin disorder, diagnosed as actinic keratosis and squamous cell carcinoma, documented service in Southwest Asia, and a medical nexus via the March and April of 2014 VA medical opinions, service connection for a skin disorder, diagnosed as actinic keratosis and squamous cell carcinoma (also variously diagnosed as civatte poikiloderma and eczema) is granted.  38 U.S.C.A. § 5107(b).



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for an acquired psychiatric disability, diagnosed as PTSD (also variously diagnosed as a bipolar disorder), is granted. 

New and material evidence has been received to reopen the claim of entitlement to service connection for a disorder manifested by a skin rash, to include civatte poikiloderma and eczema.

Entitlement to service connection for a skin disorder, diagnosed as actinic keratosis and squamous cell carcinoma (variously diagnosed as civatte poikiloderma and eczema), is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


